SANBORN, Circuit Judge
(dissenting). While I agree in the main with the views expressed and the results reached in the opinion of the court, there is a single conclusion there announced to which X am unable to subscribe. I concur in the view that the telegraph company acquired no right of way over the property of the railway company after the expiration of the term of the contract of 1882 and that the two corporations are the joint and equal owners of the lines of telegraph constructed prior to the commencement of the term of that contract. But the facts and considerations which lead to these' results seem to me to impel with equal cogency to the conclusion that the lines of telegraph constructed under the contract of 1882 are also the joint property of the two corporations that erected and used them. The rights of these two corporations in these lines rest upon and are fixed by the contract of 1882, and are determinable by a proper construction of its terms. The decree in this suit must be founded upon that contract, and can lawfully go no further than to practically enforce its specific performance. The majority of the court finds in that contract an agreement by the telegraph company to pay the railway company for the distribution of the materials which were used in the construction of the lines erected after July 1, 1882, and an agreement of the railway company that the telegraph company is the sole owner of these lines, and directs a decree to that effect. Careful and repeated perusals of the contract have failed to disclose to my mind any agreement, or any intention to make an agreement, that either of the parties to' this contract should become the sole owner of any of these lines, or that either of these parties should ever pay to the other any compensation whatever for the things done or furnished in the construction or maintenance of the wires or poles. I have been unable to find any agreement in this contract that the railway company should pay the telegraph company for the materials the latter furnished for the construction or maintenance of the property, or that the telegraph company should pay the railway company for the distribution of any of the materials furnished by the telegraph company, or for the labor which the railway company bestowed upon the maintenance and repair of the lines. On the other hand, the agreement, in its first and second paragraphs, expressly provides that the telegraph company shall furnish the materials and labor for the stretching of new wires, and the materials for the construction and repair of all wires, “at its own expense,” and, in its seventh paragraph, that the railway company shall distribute these materials (those furnished for construction, as well as those furnished for reconstruc*521tion, repair, and maintenance) “free of charge”; and the entire contract seems to me to contemplate the prosecution of a joint enterprise ; to evidence a joint ownership of all the property of which jt treats,—of that to be produced under it, as well as of that already in existence; and to set forth the specification of those things which each owner should contribute toward the construction and maintenance of the joint property, together with the extent of the use of it which each owner should enjoy. My mind has been forced t'o this conclusion by the following considerations:
1. The parties to the contract were joint owners of the lines of telegraph along 853 miles of the railroad, and this was an agreement between them for the repair and extension of these lines. The contract provided that the parties were joint owners of the existing lines; provided what should be contributed by each to the reconstruction and maintenance of the lines in existence, to the erection of additional wires upon them, and to the construction, reconstruction, and maintenance of their extensions; and specified the limits of the use which each corporation should enjoy of the lines already in existence and of those which were to be erected. The facts that this was a contract for the reconstruction and extension of property jointly owned, and that the agreement recited this joint ownership, and provided for no other, persuasively argue that it was the intention of the parties, and the effect of the contract, to vest in each of them the same title and interest in the additions to and extensions of their joint property that they already had in the property itself. When joint owners of property agree to add to or to extend it, stipulate the amounts which each shall contribute to the additions or extensions, and make no stipulation that the title of the additions or extensions shall differ from that of the existing property, the natural inference is that the title and ownership of the additions or extensions is the same as that of the property to which these additions or extensions are made. If an additional wire was stretched, under the second paragraph of this contract, along the 853 miles of railroad by the side of which the telegraph lines were already constructed when this agreement was made, that wire became the joint property of the two parties to this contract. The contributions of the two parties to the stretching of this wire were the same as were their contributions to the erection of the extensions of the lines. If this additional wire or any other wire or line was extended beyond the 853 miles under this identical contract, it seems to me that its ownership must be the same as that of the original wire or line.
2. The contract contains no provision that either party shall compensate the other for any materials furnished or services rendered by the other in the construction, repair, or maintenance of any of the lines or wires. When one party renders services or furnishes materials to produce or preserve the property of another, the latter usually pays or agrees to pay him for his materials or labor. But when joint owners furnish materials or render services to produce, extend, or preserve their joint property, or when one constructs or maintains his own property, no compensation or stipulation for compensation is ordinarily made, because the ownership of the property produced *522itself compensates for the labor or material. The fact that each of these parties agreed to contribute and did contribute certain materials and labor specified in the contract, to the additions and extensions to the joint property in existence, without any agreement that either should compensate the other therefor, strongly indicates their joint ownership of the new wires and lines, and that their joint title to them constituted the inducement and the compensation for their contributions.
3. The contract requires the parties, respectively, to furnish the same materials and to render the same services in the construction, reconstruction, repair, and maintenance of wires and poles on the lines already in existence when the contract was made, and which it declares were jointly owned, that it does in the construction, reconstruction, repair, and maintenance of the wires and poles to be subsequently erected under it. The broad terms of the agreement are that the telegraph company shall furnish the materials and the labor for every new wire stretched; that it shall furnish the materials and tools for the reconstruction, repair, and maintenance of all lines; that the railway company shall distribute the materials and furnish all labor for the reconstruction, repair, and maintenance of all the wires and poles. These terms apply uniformly and with the' same force and effect to the lines constructed prior to July I, 1882, and to those which were erected after that date. Thus the first paragraph of the contract provides that the telegraph company shall furnish all the materials and tools for the maintenance, repair, and reconstruction of the lines previously erected. But it also provides that it shall furnish all the materials and tools for the maintenance, repair, and reconstruction of all the wires and lines that shall be subsequently constructed under the agreement. The second paragraph provides that the railway company shall furnish all the labor for the maintenance, repair, and reconstruction of the lines subsequently constructed. But it also provides that it shall furnish all the labor for the maintenance, repair, and reconstruction of the lines previously erected. The same paragraph provides that the telegraph company shall furnish all the labor for the erection of the new wires on the lines to be constructed. But it also provides that it shall furnish all the labor for the stretching of all new or additional wires on the lines previously built. The seventh paragraph requires the railway company to transport and distribute free of charge all materials for the construction, maintenance, operation, repair, or reconstruction of the extended lines. But it also provides that it shall transport and distribute in the same way all the materials for the reconstruction and repair of existing lines, and for the stretching of additional wires thereon. The fact that the contract requires the same contributions from each of the parties to the construction, repair, and maintenance of the wires and poles upon the extensions that it requires of them for the construction, reconstruction, repair, and maintenance of the wires and poles along the lines which were already in existence, and which were jointly owned, is very persuasive evidence that the ownership of the extensions and additions was the same as that of the lines to which these extensions and additions were made.
*5234. The contract provides that the respective parties shall have the same measure of use of the lines constructed after the commencement of its term that they shall have of those erected previous to that • date. It requires the telegraph company to stretch and set apart for the exclusive use of the railway company, on the existing as well as on the contemplated lines, as many wires as shall be necessary to transact its railway business, and it requires the railway company Jo maintain them. It calls upon the telegraph company to furnish instruments, local and main batteries, on the same.terms for the operation of the old as for the operation of the new lines. Indeed, there is no provision of the contract relative to the operation and use of the wires and lines which does not apply with equal force and pertinency to the lines constructed before and to those erected after the I'st of July, 1882.
The situation and relations of the parties when they made this contract of 1882, and the terms of this agreement to which reference has now been briefly made, seem to me to point unerringly to the conclusion that the parties to it became joint owners of the new lines constructed- under it, as they were of the old lines which were in existence when the contract was made, and to which the new lines were mere additions or extensions. The joint ownership of the existing lines when the contract was made; the joint nature of the enterprise of which the contract treats, and of the contemplated undertaking, to wit, the extension of telegraph lines jointly owned along the extending railroad on which they were stretched; the provisions of the contract that the parties should make their respective stipulated contributions to the construction, reconstruction, and maintenance of the lines free of charge, as they would naturally contribute to the production or extension of their joint property; the fact that the contract requires the respective parties to make the same contributions to the stretching of additional wires along the constructed lines as to the stretching of new wires along the extensions, and the same contributions to the reconstruction, repair, and maintenance of the new lines as to the reconstruction, repair, and maintenance of the existing lines which were jointly owned; the fact that the contract secured to each party, upon the same terms, the same measure of use of the lines constructed prior to the commencement of its term which were jointly owned as of those subsequently constructed,—all these facts and considerations converge with compelling force to prove that the parties to this contract became joint owners of all the wires stretched and lines of telegraph constructed under it, as they were of those to which these wires and lines were additions and extensions. In my opinion, this court should direct the entry of a decree that the wires stretched and lines of telegraph constructed under this contract became the joint property of the telegraph company and the railway company, instead of the directions regarding these lines contained in the opinion of the majority, and should leave them in that condition until the joint ownership is extinguished by agreement or by subsequent proceedings in the court below in this or some other suit for that purpose.